United States Court of Appeals
      for the Federal Circuit
                ______________________

   CALLAN CAMPBELL, JAMES H. CHADWICK,
     JUDITH STRODE CHADWICK, KEVIN C.
CHADWICK, INDIVIDUALLY AND THROUGH HIS
COURT-APPOINTED ADMINISTRATORS, JAMES
H. CHADWICK AND JUDITH STRODE CHADWICK,
   KEVIN JUNSO, NIKI JUNSO, TYLER JUNSO
     ESTATE, THROUGH KEVIN JUNSO, ITS
        PERSONAL REPRESENTATIVE,
              Plaintiffs-Appellants

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-2014
                ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:15-cv-00717-PEC, Judge Patricia E. Campbell-
Smith.
                ______________________

                Decided: August 1, 2019
                ______________________

   STEVEN R. JAKUBOWSKI, Robbins Salomon & Patt, Ltd.,
Chicago, IL, argued for plaintiffs-appellants.

    JOHN JACOB TODOR, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
2                                 CAMPBELL v. UNITED STATES




Washington, DC, argued for defendant-appellee. Also rep-
resented by JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN,
JR., FRANKLIN E. WHITE, JR.
                 ______________________

    Before NEWMAN, LOURIE, and DYK, Circuit Judges.
DYK, Circuit Judge.
     This case arises out of the 2009 bankruptcy of General
Motors Corporation (“Old GM”). 1 The plaintiffs compose a
putative class of individuals who had asserted personal in-
jury claims against Old GM, and whose successor liability
claims were extinguished during bankruptcy. Relying on
our decision in A & D Auto Sales, Inc. v. United States, 748
F.3d 1142 (Fed. Cir. 2014), the plaintiffs sued the United
States on behalf of themselves and others similarly situ-
ated in the Court of Federal Claims (“Claims Court”), al-
leging that the extinguishment of their claims without just
compensation violated the Takings Clause of the Fifth
Amendment. The Claims Court dismissed the plaintiffs’
claims, concluding that they were barred by the statute of
limitations and that the plaintiffs had, in any event, failed
to state a claim. Because we hold, as to the claims alleging
coercion of Old GM, that the statute of limitations had run
when the plaintiffs filed their complaint and, with respect
to the plaintiffs’ other claims, that the Claims Court also
lacks jurisdiction, we affirm.
                       BACKGROUND
                              I
    In A & D, a group of former automobile dealerships
sued the United States, raising Fifth Amendment takings
claims based on the extinguishment of the plaintiffs’



    1   “Old GM” refers to the GM entity in existence prior
to the sale of assets pursuant to 11 U.S.C. § 363.
CAMPBELL v. UNITED STATES                                   3



franchise agreements with Old GM in a bankruptcy sale
pursuant to 11 U.S.C. § 363. 748 F.3d at 1147. That sec-
tion gives a bankruptcy trustee the power to use, sell, or
lease the property of a debtor in bankruptcy. In particular,
§ 363(f) (the provision at issue here) provides that “[t]he
trustee may sell property . . . free and clear of any interest
in such property of an entity other than the estate” under
certain conditions. 11 U.S.C. § 363(f) (emphasis added).
    In A & D, the plaintiffs alleged that the government
had conditioned its continued financial assistance to Old
GM on the company’s submission for approval of a pro-
posed sale order that terminated the plaintiffs’ franchise
agreements. 748 F.3d at 1148. The plaintiffs contended
that this purported coercion effected a regulatory taking
under the Fifth Amendment. Id. at 1149. The Claims
Court denied the government’s motion to dismiss for fail-
ure to state a claim but certified the case for interlocutory
appeal pursuant to 28 U.S.C. § 1292(d)(2). Id. at 1150.
    On appeal, we held that the government may, in some
circumstances, be liable for a regulatory taking of property
where the government pressures a third party (there, al-
legedly Old GM) to take an “action that affects or elimi-
nates the property rights of the plaintiff.” Id. at 1153. We
determined that such conduct may give rise to a taking
where the government’s action was “direct and intended”
and where the “the third party is acting as the govern-
ment’s agent or the government’s influence over the third
party was coercive rather than merely persuasive.” Id. at
1154. We did not decide whether the government’s actions
with respect to Old GM were coercive or otherwise satisfied
the conditions for takings liability. 2 Id. at 1155–56. We


    2  Even if coercion had been established, that would
merely make the third party’s action the equivalent of gov-
ernment action. The plaintiffs would still be required to
engage in the Penn Central analysis and to establish a
4                                 CAMPBELL v. UNITED STATES




explained that to state a claim, the plaintiffs needed to
have pled that their “property suffered a diminution in
value or a deprivation of economically beneficial use” as a
result of the government’s action. Id. at 1157. We deter-
mined that the plaintiffs’ allegations were insufficient to
show that their franchise agreements had value absent the
government action and remanded to the Claims Court to
permit the plaintiffs to amend their complaint “to include
specific allegations establishing loss of value” and thereaf-
ter to determine whether a compensable taking had oc-
curred. Id. at 1158–59.
                             II
     Relying on A & D, on July 9, 2015, the plaintiffs here
sued the government in the Claims Court alleging that the
government had coerced Old GM to include in its proposed
bankruptcy sale order provisions extinguishing the plain-
tiffs’ property interests pursuant to § 363 of the Bank-
ruptcy Code.
    The plaintiffs are a group of individuals who alleged
that they are victims of accidents involving GM vehicles (or
are the family members or estates of such individuals), and
had personal injury claims against Old GM. The plaintiffs
alleged that under Michigan law they possessed successor
liability claims at the time the § 363 sale closed. Michigan
law provides that where there is a sale of assets from one
entity to another such that there exists “a continuity of en-
terprise between a successor and its predecessor[,] . . . a
successor [may be forced] to ‘accept the liability with the
benefits’ of such continuity.” Foster v. Cone-Blanchard
Mach. Co., 597 N.W.2d 506, 510 (Mich. 1999) (quoting
Turner v. Bituminous Cas. Co., 244 N.W.2d 873, 883 (Mich.
1976)).



diminution in the value of their property. See Penn. Cent.
Transp. Co. v. New York City, 438 U.S. 104 (1978).
CAMPBELL v. UNITED STATES                                       5



    Under Michigan law,
   a prima facie case of continuity of enterprise exists
   where the plaintiff establishes the following facts:
   (1) there is continuation of the seller corporation, so
   that there is a continuity of management, personnel,
   physical location, assets, and general business oper-
   ations of the predecessor corporation; (2) the prede-
   cessor corporation ceases its ordinary business
   operations, liquidates, and dissolves as soon as le-
   gally and practically possible; and (3) the purchasing
   corporation assumes those liabilities and obligations
   of the seller ordinarily necessary for the uninter-
   rupted continuation of normal business operations
   of the selling corporation.
Id. The plaintiffs’ complaint here sets out facts supporting
each of these factors. Though the government disputes
whether the plaintiffs’ successor liability claims constitute
a cognizable property interest for the purposes of a Fifth
Amendment taking, we assume, without deciding, that
they do.
     Here, Old GM filed for bankruptcy on June 1, 2009, and
filed a motion seeking court approval to sell substantially
all its assets to a new corporation, referred to as “New GM,”
pursuant to 11 U.S.C. § 363. In re Gen. Motors Corp., 407
B.R. 463, 479–80, 483 (Bankr. S.D.N.Y. 2009). To facilitate
the sale, the government provided financing to Old GM for
the bankruptcy and the company’s ongoing operations. See
id. at 473, 479. In return, the government received $8.8
billion in debt and preferred stock of New GM and approx-
imately 60 percent of its equity. Id. at 482. According to
the bankruptcy court, without the government’s financing,
Old GM would have “face[d] immediate liquidation.” Id. at
484. According to the plaintiffs’ complaint, “on the eve of
Old GM’s bankruptcy filing, the [g]overnment . . . condi-
tion[ed] the closing of the [s]ale on the . . . inclusion of . . .
6                                  CAMPBELL v. UNITED STATES




provision[s]” concerning successor liability. 3 J.A. 1037; see
also Appellant Br. 8.
    Because of the government’s insistence, according to
the complaint, the proposed sale order thus included “a
number of provisions making explicit findings that New
GM is not subject to [the plaintiffs’] successor liability
[claims].” Gen. Motors Corp., 407 B.R. at 500. Those pro-
visions provide, in relevant part:
    Except for the Assumed Liabilities, . . . the Pur-
    chased Assets shall be transferred to the Purchaser
    . . . free and clear of all liens, claims, encum-
    brances, and other interests of any kind or nature
    whatsoever . . . including rights or claims based on
    any successor or transferee liability . . . .
    [A]ll persons and entities . . . holding liens, claims,
    encumbrances, and other interests of any kind or
    nature whatsoever, including rights or claims
    based on any successor or transferee liability,
    . . . are forever barred, estopped, and permanently
    enjoined . . . .
J.A. 449–50, ¶¶ 7, 8 (emphases added). Allegedly, the gov-
ernment’s financing was “expressly conditioned upon ap-
proval of this motion [seeking approval of the proposed sale
order] by July 10.” Gen. Motors Corp., 407 B.R. at 484.
     The bankruptcy court approved Old GM’s proposed
sale order on July 5, 2009, and “permit[ted] GM’s assets to
pass . . . free and clear of successor liability claims.” Id. at
505. The court determined that it would not “gamble on
the notion that the U.S. Government didn’t mean it when
it said that it would not keep funding GM.” Id. at 493. In



    3    This is somewhat inconsistent with other allega-
tions of the complaint stating that extinguishment of the
plaintiffs’ claims was not important to the government.
CAMPBELL v. UNITED STATES                                    7



approving the sale, the court explained that “GM is hope-
lessly insolvent” and that “if GM liquidates, there will . . .
be nothing for stockholders . . . [or] unsecured creditors.”
Id. at 520.
    Paragraph 70 of the sale order provided that the order
“shall be effective as of 12:00 noon, EDT, on Thursday, July
9, 2009.” J.A. 475. The § 363 sale closed thereafter on July
10, 2009.
                              III
    The plaintiffs appealed the bankruptcy court’s order to
the United States District Court for the Southern District
of New York. See In re Motors Liquidation Co., 428 B.R. 43
(S.D.N.Y. 2010). Somewhat confusingly, the district court
both affirmed the bankruptcy court’s decision and deter-
mined that the appeal was moot. Id. at 64. Because the
plaintiffs had failed to seek a stay of the § 363 sale pending
appeal, and the § 363 sale had closed, the court concluded
that the plaintiffs’ appeal was statutorily moot under
§ 363(m) of the Bankruptcy Code. Id. at 56–60. The court
entered an order stating that “the appeal is denied as moot,
and the judgment of the Bankruptcy Court is AFFIRMED.”
Id. at 64. Though the district court explained that it was
“not unsympathetic to the plight of the [plaintiffs],” it noted
that the plaintiffs’ “position in the bankruptcy appears to
be neither better not worse than that of any other unse-
cured contingent creditor.” Id. at 63. The district court
concluded that had the § 363 sale not occurred, Old GM
would have proceeded to liquidation and the plaintiffs “and
other unsecured creditors would have received nothing.”
Id. at 63–64.
                              IV
    The Claims Court dismissed the plaintiffs’ complaint
on October 30, 2017, without deciding the question of
whether the alleged class should be certified. The court
held that the plaintiffs’ complaint was not timely because
8                                 CAMPBELL v. UNITED STATES




it was not filed within the Tucker Act’s six-year statute of
limitations. In reaching this conclusion, the court stated
that “[t]he complaint’s specific references to government
coercive action . . . all point to activity that predates the
Sale Order issued by the bankruptcy court.” J.A. 7. In
other words, the court determined that the plaintiffs’ tak-
ings claim had accrued, at the latest, on July 5, 2009—more
than six years before the date on which the plaintiffs filed
their complaint in the Claims Court.
     In the alternative, the Claims Court held that dismis-
sal was proper because the plaintiffs had failed to identify
a cognizable property interest. It characterized the plain-
tiffs’ successor liability claims as being “too contingent” to
compose a property interest that would be subject to a com-
pensable taking under the Fifth Amendment. J.A. 18 The
court explained that the plaintiffs’ purported property in-
terests were “entirely contingent upon two discretionary
acts of the federal government: (1) a government financial
intervention so that a New GM could be created; and[] (2)
a government intervention so that Old GM could file for
bankruptcy requesting a 363 sale.” J.A. 18. The Claims
Court also concluded that the plaintiffs lacked a cognizable
property interest because § 363 predated the creation of
the plaintiffs’ purported property interests (the successor
liability claims) and therefore that the possibility of extin-
guishment in bankruptcy “inhered” in the title to the plain-
tiffs’ claims. J.A. 22. The court did not reach the question
of whether the plaintiffs had sufficiently alleged a diminu-
tion in the value of their property as a result of the govern-
ment’s action.
    On November 27, 2017, the plaintiffs filed in the
Claims Court a combined motion for reconsideration, mo-
tion to amend the judgment, and motion for leave to file a
second amended complaint. The proposed second amended
complaint, in the words of the Claims Court, “reshaped[d]
the description of plaintiffs’ takings claims and the facts
already alleged” and contained additional factual
CAMPBELL v. UNITED STATES                                  9



allegations. J.A. 24. The plaintiffs added facts purporting
to demonstrate that government coercion continued after
the bankruptcy court entered the § 363 sale order. The
plaintiffs’ complaint essentially added more detail about
the government’s claimed pressure on the bankruptcy
court and the district court. The Claims Court considered
the alleged facts presented in the plaintiffs’ second
amended complaint but determined that the revised alle-
gations were insufficient to change the result and denied
the motion, reaffirming both of its initial grounds for dis-
missing the plaintiffs’ complaint.
    The plaintiffs appealed to this court. 4 We have juris-
diction under 28 U.S.C. § 1295(a)(3). We review the Claims
Court’s decision to dismiss for lack of jurisdiction de novo.
Diaz v. United States, 853 F.3d 1355, 1357 (Fed. Cir. 2017).
                        DISCUSSION
                              I
    We agree with the Claims Court that the plaintiffs’
complaint was untimely insofar as the complaint alleged
coercion of Old GM. The Tucker Act’s statute of limitations
provides that “[e]very claim of which the United States
Court of Federal Claims has jurisdiction shall be barred
unless the petition thereon is filed within six years after
such claim first accrues.” 28 U.S.C. § 2501. The Supreme
Court has held that the Claims Court’s six-year statute of
limitations is jurisdictional. See John R. Sand & Gravel
Co. v. United States, 552 U.S. 130 (2008).
  The plaintiffs here filed their complaint alleging Fifth
Amendment takings claims in the trial court on July 9,



    4   We note that the government’s brief before this
court does not comply with Federal Rule of Appellate Pro-
cedure 32(a)(1)(A) because it was filed double-, rather than
single-sided.
10                                CAMPBELL v. UNITED STATES




2015. The question is when the alleged taking occurred.
The plaintiffs alleged in their complaint, and reaffirmed
during oral argument, that the primary conduct which
caused the taking was the government’s coercion of Old GM
to secure approval from the bankruptcy court of a proposed
sale order extinguishing the plaintiffs’ successor liability
claims. Specifically, the plaintiffs alleged that the govern-
ment “directed” that the sale order “exclude all Personal
Injury Products Liability Claims.” J.A. 398, ¶ 83. In other
words, that the government “condition[ed] the closing of
the Sale on inclusion of a provision within the Sale Order
that expressly extinguished the rights of any Personal In-
jury Claimant to assert successor liability claims against
New GM.” J.A. 403, ¶ 107. The plaintiffs contended that
Old GM was “[l]eft with no option but to comply with the
[g]overnment’s mandate or face certain liquidation,” and
Old GM consequently filed for bankruptcy and submitted
to the bankruptcy court a proposed sale order that “left be-
hind the [plaintiffs’] Personal Injury Products Liability
Claims.” J.A. 399–400, ¶¶ 88, 98. In light of these allega-
tions, we focus our accrual analysis on the government’s
alleged coercion of Old GM.
    The parties present three possible dates on which the
plaintiffs’ takings claims may have accrued. The govern-
ment argues that the claims accrued at least on July 5,
2009, when the bankruptcy court approved and entered the
sale order (“Entry Date”). The plaintiffs argue to the con-
trary that their claims did not accrue until either July 9,
2009, the date on which the § 363 sale became effective
(“Effective Date”), or July 10, 2009, the date on which the
§ 363 sale closed (“Closing Date”). The plaintiffs contend
that the Entry Date cannot constitute the date on which
their claims accrued because the value of the plaintiffs’ suc-
cessor liability claims had not yet been extinguished as of
July 5, 2009. We conclude that under the plaintiffs’ theory
as to the coercion of Old GM, the alleged taking occurred
CAMPBELL v. UNITED STATES                                11



on July 1, 2009—when Old GM filed the proposed sale or-
der with the bankruptcy court.
    The standards for claim accrual in physical takings and
regulatory takings cases are distinct, and this distinction
is important. As the Supreme Court has held, “it [is] inap-
propriate to treat cases involving physical takings as con-
trolling precedents for the evaluation of a claim that there
has been a ‘regulatory taking’, and vice versa.” Tahoe-Si-
erra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 535
U.S. 302, 323 (2002) (footnote omitted).
    In the case of a physical taking, claim accrual is rela-
tively simple to pinpoint. “A physical taking generally oc-
curs when the government directly appropriates private
property or engages in the functional equivalent of a ‘prac-
tical ouster of [the owner’s] possession.’” Katzin v. United
States, 908 F.3d 1350, 1361 (Fed. Cir. 2018) (alteration in
original) (quoting Washoe Cty. v. United States, 319 F.3d
1320, 1326 (Fed. Cir. 2003)); see United States v. Dow, 357
U.S. 17, 24–25 (1958) (occupation of property signaled
claim accrual, not the later transfer of a deed). For exam-
ple, in Casitas Municipal Water District v. United States,
708 F.3d 1340 (Fed. Cir. 2013), this court held that the
plaintiffs’ physical takings claim had accrued not when the
National Marine Fisheries Service issued an opinion,
which, if followed, would have resulted in the diversion of
some of the plaintiffs’ water, but rather whenever an actual
diversion of water occurred. Id. at 1358–59; see also Nw.
La. Fish & Game Pres. Comm’n v. United States, 446 F.3d
1285, 1290–91 (Fed. Cir. 2006) (where the damage of a pur-
ported physical taking occurs by a continuing process of
physical events, the damages must be “quantifiable and
present”).
    In the case of a regulatory taking, however, the taking
may occur before the effect of the regulatory action is felt
and actual damage to the property interest is entirely de-
terminable. As the Supreme Court recently stated in a
12                                 CAMPBELL v. UNITED STATES




regulatory takings case, “a property owner has a claim for
a violation of the Takings Clause as soon as [the] govern-
ment takes his property for public use without paying for
it” without regard to post-taking remedies that may be
available. Knick v. Township of Scott, 139 S. Ct. 2162, 2170
(2019). In other words, “because a taking without compen-
sation violates the self-executing Fifth Amendment at the
time of the taking, the property owner can bring a federal
suit at that time.” Id. at 2172. For example, in Branch v.
United States, 69 F.3d 1571 (Fed. Cir. 1995), a bankruptcy
trustee challenged the FDIC’s assessment of liability and
consequent seizure of a bank’s assets pursuant to the Fi-
nancial Institutions Reform, Recovery, and Enforcement
Act. Id. at 1574. This court held that “[t]he seizure and
closure of [a] bank, once the bank became insolvent, did not
constitute a taking.” Id. at 1575. Rather, it was the
“FDIC’s assessment of liability,” which directly caused the
insolvency, that was the purported taking and therefore
marked the date of accrual. Id.
     In Goodrich v. United States, 434 F.3d 1329 (Fed. Cir.
2006), a regulatory takings case, the question was whether
the issuance of a Forest Service Record of Decision (“ROD”)
and a final Environmental Impact Statement (“EIS”) re-
sulted in accrual of the plaintiff’s takings claim. Id. at
1331. We held that it did. We determined that the ROD
and final EIS were sufficiently final to accrue takings lia-
bility because they “are final agency statements of official
position that are published [by the agency] only after years
of analysis and consultation with affected parties.” Id. at
1335. We explained that the claim accrues when the
agency action is complete, “regardless of whether damages
are ‘complete and fully calculable.’” Id. at 1336 (quoting
Fallini v. United States, 56 F.3d 1378, 1382–83 (Fed. Cir.
1995)). Here, assuming that the plaintiffs’ claims had
value in the first place, despite the likelihood of no recovery
if Old GM had liquidated, the filing of the proposed
CAMPBELL v. UNITED STATES                                   13



bankruptcy sale order clearly inflicted an injury on the
plaintiffs by diminishing the value of their claimed prop-
erty rights.
    Notably, the court in Goodrich made clear that where
a regulatory taking is alleged, it is the final decision of the
government actor alleged to have caused the taking that
triggers accrual of a takings claim, not the ultimate impact
of that decision. In Goodrich, though “it took the Forest
Service over three years to implement [the ROD] transfer-
ring Kennedy’s cattle to the Whitetail Allotment”—i.e., for
the government’s decision to be implemented—the court
nevertheless determined that the issuance of the ROD, ra-
ther than the physical appropriation by cattle of water was
“a better place to deem any taking occurred.” Id.
    The plaintiffs argue that the government’s pressure of
Old GM was not complete (that is, not “final”) at the Entry
Date. According to the plaintiffs, the government could
have changed its mind regarding the plaintiffs’ successor
liability claims at any point before the § 363 sale closed on
July 10, 2009. But the plaintiffs do not cite any authority
in support of their theory that a government actor’s ability
to change its mind prevents claim accrual. To the contrary,
in Ladd v. United States, 630 F.3d 1015, 1023–24 (Fed. Cir.
2010); Barclay v. United States, 443 F.3d 1368, 1378 (Fed.
Cir. 2006), cert. denied, 549 U.S. 1209 (2007); and Caldwell
v. United States, 391 F.3d 1226, 1234–35 (Fed. Cir. 2004),
cert. denied, 546 U.S. 826 (2005), in the context of an al-
leged physical taking effected by an action taken pursuant
to the National Trail Systems Act, we held that the govern-
ment’s issuance of Notices of Interim Trail Use or Aban-
donment (“NITUs”) effected a taking even though the
NITUs could have been vacated by the agency or set aside
by a court.
    Similarly, in Cuban Truck & Equipment Co. v. United
States, 333 F.2d 873 (Ct. Cl. 1964), our predecessor court
rejected a somewhat similar theory. There the plaintiffs
14                                CAMPBELL v. UNITED STATES




asserted a takings claim seeking compensation for the
value of certain vehicles. Id. at 875. The alleged taking
was effected when the German government (at the insist-
ence of the United States) directed a quasi-public company
in possession of the vehicles to “exclude from sale or deliv-
ery [those vehicles] at its depots” (“the freeze”). Id. at 878
(footnote omitted). The takings claim was held to accrue
on the date of the freeze. The plaintiffs argued for a later
accrual date because the German government could have
unilaterally decided to lift the freeze. Id. at 879. Our pre-
decessor court held that this possibility did not impact the
date of accrual. Id. Though Ladd, Barclay, Caldwell, and
Cuban Truck are physical takings cases, we conclude that
their reasoning is equally applicable in the regulatory tak-
ings context. The possibility that the government or a third
party would change its mind does not affect the date on
which the plaintiffs’ takings claims accrued.
    Such a takings theory, moreover, would be unworkable.
Agencies generally have broad power to reconsider their
decisions. Medtronic, Inc. v. Robert Bosch Healthcare Sys.,
Inc., 839 F.3d 1382, 1385 (Fed. Cir. 2016). Thus, determin-
ing accrual based on the possibility the government actor
would change its mind would make the date of accrual en-
tirely indeterminate in many situations.
    The plaintiffs also contend that the Entry Date cannot
serve as the date of accrual because the order “could have
been overturned in advance of the ‘Effective Date’ by a
‘higher body’ (i.e., the District Court at the July 9, 2009
hearing on whether to stay the effectiveness of the Sale Or-
der[)].” Appellant Br. 23. We disagree. This argument ig-
nores the fact that the government action purported to
have effected a taking is the government’s coercion of Old
GM, not the bankruptcy court’s order. Any action by the
bankruptcy court or any higher judicial body merely goes
to the ultimate effect of the alleged government taking.
Such collateral action does not alter the finality of the gov-
ernment’s action for the purpose of accrual of a takings
CAMPBELL v. UNITED STATES                                  15



claim. See Palazzolo v. Rhode Island, 533 U.S. 606, 618
(2001) (“The central question in resolving the ripeness is-
sue . . . is whether petitioner obtained a final decision from
the [government] determining the permitted use for the
land.”); Williamson Cty. Reg’l Planning Comm’n v. Hamil-
ton Bank of Johnson City, 473 U.S. 172, 186 (1985) (“[A]
claim that the application of government regulations ef-
fects a taking of a property interest is not ripe until the
government entity charged with implementing the regula-
tions has reached a final decision regarding the application
of the regulations to the property at issue.”). As the Su-
preme Court in Williamson made clear, “the finality re-
quirement is concerned with whether the initial
decisionmaker has arrived at a definitive position on the
issue that inflicts an actual, concrete injury.” 5 473 U.S. at
193 (emphasis added).
                              II
     The plaintiffs also argue that the government effected
a taking by pressuring the bankruptcy court and the dis-
trict court to approve the proposed sale order, citing color-
ful language from a book by Steve Rattner (the leader of
the government team responsible for assessing the viabil-
ity of Old GM’s restructuring plans) that the government’s
threats were “‘the financial equivalent of holding a gun to
the head’ of the courts.” Appellant Br. 5, 12. These actions
allegedly occurred during the bankruptcy court’s and dis-
trict court’s consideration of the proposed sale order, i.e.,
within the limitations period. But the coercion that could
give rise to a regulatory takings claim does not include “co-
ercion” of the court system by making an argument for a
particular result. It is well established that the Claims
Court “cannot entertain a taking[s] claim that requires the
court to scrutinize the actions of another tribunal.” Petro-


    5  This aspect of Williamson remains good law under
Knick. See 138 S. Ct. 2162 (2019).
16                                 CAMPBELL v. UNITED STATES




Hunt, L.L.C. v. United States, 862 F.3d 1370, 1386 (Fed.
Cir. 2017) (alteration in original) (quoting Shinnecock In-
dian Nation v. United States, 782 F.3d 1345, 1353 (Fed.
Cir. 2015)); accord Allustiarte v. United States, 256 F.3d
1349, 1351–52 (Fed. Cir. 2001).
    In Allustiarte, we considered a similar claim that sev-
eral plaintiffs had suffered a “taking of their property at
the hands of the bankruptcy trustees and courts.” 256 F.3d
at 1351. We held that the Claims Court lacked jurisdiction
over such an action because it “would require the court to
scrutinize the actions of the bankruptcy trustees and
courts” and we noted that “permit[ting such] collateral at-
tacks on bankruptcy court judgments would ‘seriously un-
dercut[ ] the orderly process of the law.’” Id. at 1351–52
(second alteration in original) (quoting Celotex Corp. v. Ed-
wards, 514 U.S. 300, 313 (1995)). We explained that “[t]he
proper forum for [the plaintiffs’] challenges . . . lies in the
Ninth Circuit [the appropriate appellate forum in Allusti-
arte], not the [Claims Court].” Id. at 1352.
    The same reasoning applies here. The plaintiffs’ alle-
gations that the government coerced the bankruptcy court
and the district court amount to no more than a mine-run
challenge to the bases for those court’s decisions regarding
the sale order. The supposed coercion here was not extra-
judicial, as was the case in A & D. The plaintiffs cannot
maintain a collateral attack on the decisions of the bank-
ruptcy court and district court on a takings theory. The
proper forum for such a challenge is the judicial appellate
process.
     To the extent that the plaintiffs argue that there was a
taking because § 363 did not permit the extinguishment of
their successor liability claims, we disagree that this is a
cognizable takings action. As we held in Lion Raisins, Inc.
v. United States, 416 F.3d 1356 (Fed. Cir. 2005), a plain-
tiff’s claim that “it is entitled to prevail because the agency
acted in violation of a statute . . . [does] not give the
CAMPBELL v. UNITED STATES                                    17



plaintiff the right to litigate that issue in a takings action
rather than in the congressionally mandated . . . review
proceeding.” Id. at 1369 (emphasis omitted) (quoting Rith
Energy, Inc. v. United States, 247 F.3d 1355, 1366 (Fed.
Cir. 2001)); see also Petro-Hunt, 862 F.3d at 1386. 6 We see
no difference, in this regard, between a takings claim based
on an agency action allegedly in violation of a statute and
that of a federal court. Again, the plaintiffs’ remedy based
on their challenge to the lawfulness of the § 363 sale was
to pursue their successor liability claims through the usual


    6    We note that the circuits appear to be split on the
issue of whether a bankruptcy court has authority to extin-
guish successor liability claims pursuant to a § 363 sale.
Compare Precision Indus., Inc. v. Qualitech Steel SBQ,
LLC, 327 F.3d 537, 545–46 (7th Cir. 2003) (concluding that
the “right to possess . . . property as a lessee qualifies as an
interest for the purposes of section 363(f)” but limiting the
definition of “interest” to include only a “right to the prop-
erty itself” rather than “a right that is connected to or aris-
ing from the property”); and In re Wolverine Radio Co., 930
F.2d 1132, 1147 n.23 (6th Cir. 1991) (questioning whether
“general unsecured interests fall within the scope of those
interests that can be discharged pursuant to section
363(f)”), with In re Trans World Airlines, Inc., 322 F.3d 283,
288–93 (3d Cir. 2003) (citing 3 Collier on Bankruptcy
¶ 363.06[1]) (holding that a sale free and clear of successor
liability claims based on employment discrimination was
authorized under § 363); and In re Leckie Smokeless Coal
Co., 99 F.3d 575, 581–82 (4th Cir. 1996) (affirming sale free
and clear of successor liability for claims under Coal Act).
See generally Charles Jordan Tabb, Law of Bankruptcy
450–51 (4th ed. 2016) (noting that the “prevailing trend” is
that courts find that a § 363 sale can be made free and clear
of successor liability claims but that there is no consensus).
We need not decide this issue because its outcome does not
affect our analysis.
18                                 CAMPBELL v. UNITED STATES




appeal process, as they attempted to do. See Motors Liqui-
dation Co., 428 B.R. 43.
                             III
     The plaintiffs briefly contend that, at worst, they
should now be permitted to amend their complaint to cure
any deficiency identified by this court as the plaintiffs in A
& D were permitted to do. But the plaintiffs here already
amended their complaint once as of right and then sought
leave to amend their complaint again in conjunction with
their motion requesting that the Claims Court reconsider
its dismissal of this case. The Claims Court denied the
plaintiffs’ request to amend their complaint, deeming it fu-
tile in attempting to overcome the deficiencies on which the
Claims Court’s dismissal was based. We agree with the
Claims Court and therefore likewise decline the plaintiffs’
request to amend. The proposed second amended com-
plaint simply supplies additional detail about the extent
and timing of the alleged pressure on the bankruptcy court
and district court. There are no new allegations in the pro-
posed second amended complaint that would alter the date
of accrual concerning the claim based on coercion of Old
GM or that bolster the plaintiffs’ theory concerning coer-
cion of the courts.
                        CONCLUSION
     We conclude that the plaintiffs’ takings claims based
on the alleged coercion of Old GM accrued when Old GM
submitted the proposed sale order to the bankruptcy court
on July 1, 2009, and that the plaintiffs’ complaint in this
respect was untimely because it was filed more than six
years after their claims accrued. With respect to the plain-
tiffs’ claims that the government had coerced the bank-
ruptcy court and the district court, we conclude that the
plaintiffs’ claims are not within the Claims Court’s juris-
diction. Under the circumstances, we need not decide the
question of whether the plaintiffs have sufficiently alleged
CAMPBELL v. UNITED STATES                                19



a loss of value of their alleged property interests. Accord-
ingly, we affirm.
                       AFFIRMED